DETAILED ACTION
	This action is responsive to the following communications: the Application filed September 23, 2020, and Information Disclosure Statement filed on July September 23, 2020 and June 15, 2021.
	Claims 1-20 are pending. Claims 1, 11 and 17 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on September 23, 2020 and June 15, 2021. These IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	
Claims 1-7, 9, 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,916,314 in view of Kuo et al. (10,903,269).

	Regarding independent claim 1, claims 1 and 13 of recited patent discloses the limitation of claim 1. non-volatile memory device comprising, a memory cell array disposed to the memory cell region and configured.to include a plurality of memory blocks, each of the memory blocks includes a plurality of memory cells being programmed, erase, or read by voltages supplied via bit limes and word lines: an address decoder disposed to the peripheral circuit region and configured to select word fine of the word lines response to an address;
a page buffer disposed to the peripheral circuit region and configured to sense data from memory cells connected to the selected word line in a read operation;
an input/output buffer disposed to the peripheral circuit region and configured to transfer
the sensed data ta an external device in the read operation and a control logic disposed to the peripheral circuit region and configured to control the page buffer, the address buffer, and the input/output buffer in the read operation, wherein the control logic performs a first read operation having at least two sensing operations on a program state among program states; determines a level of read voltage to  identify at least one program state lower than the program state according to results of the at least two sensing operations, and performs a second read operation using the determined level.

	Kou et al. disclose a memory cell region including at least one first metal pad: a peripheral circuit region including at least one second metal pad and vertically connected to the memory cell region by the at least one first metal pad and the at least one second metal pad (see paragraph and figure 1 below).

    PNG
    media_image1.png
    295
    825
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    617
    810
    media_image2.png
    Greyscale


Since Patent ‘314 and Kuo et al. are both from the same field of endeavor, the purpose disclosed by Kou et al. would have been recognized in the pertinent art of Patent ‘314.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Kou et al. to teaching of Patent ‘314 for purpose of using metal pad to connect between memory and a peripheral circuit.

	Regarding claim 2, claims 1 and 7 of recited patent disclose the limitation of claim 2. The non-volatile memory device of claim 1, wherein the control logic further 

	Regarding claim 3, claim 14 of recited patent disclose the limitation of claim 3. The non-volatile memory device of claim 1, wherein the control logic further changes a precharging time corresponding to the determined level; and performs the second read operation using the development time.

	Regarding claim 4, claim 8 of recited patent discloses the limitation of claim 4. The non-volatile memory device of claim 1, wherein the at least two sensing operations are performed by different read levels, respectively.

	Regarding claim 5, claim 3 of recited patent discloses the limitation of claim 5. The non-volatile memory device of claim 1, wherein the at least two sensing operations are performed by an On-Chip Valley Search {OCVS) read operation.

	Regarding claim 6, claim 18 of recited Patent discloses the limitation of claim 6. The non-volatile memory device of claim 1, wherein the each of memory cells includes a quadruple level cell QLC capable of storing 4 bits of data per cell.

	Regarding claim 7, the combination of claims 1 and 13 of recited Patent and Kuo et al. disclose the limitation of claim 1. 
(see paragraph and figure 1 above)

	Regarding claim 9, the combination of claims 1 and 13 of recited Patent and Kuo et al. disclose the limitation of claim 1.
	Kou et al. further discloses wherein a contact plug corresponding to the at least  one first metal pad and a contact  plug corresponding to the at least one second metal pad are formed to extend in opposite directions to each other (see para. Below)

    PNG
    media_image3.png
    127
    823
    media_image3.png
    Greyscale



	Regarding independent claim 11, claims 1 and 13 of recited patent disclose the limitation of claim 11. the operating method comprising, performing a first read operation having at least two sensing operations on a program state among program states: determining a level of a read voltage to identify at least one program state lower than the program state according to results of the at least two sensing operations: and performing a second read operation using the determined level.
	However, recited Patent ‘314 is silent with respect to an operating method of a non-volatile memory device: the non-volatile memory device configured to include a memory cell region including at least one first metal pad: and a peripheral circuit region including at least one second metal pad and vertically connected to the memory cell (see paragraph and figure below).
	
    PNG
    media_image1.png
    295
    825
    media_image1.png
    Greyscale


				

    PNG
    media_image2.png
    617
    810
    media_image2.png
    Greyscale

	Since Patent ‘314 and Kuo et al. are both from the same field of endeavor, the purpose disclosed by Kou et al. would have been recognized in the pertinent art of Patent ‘314.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Kou et al. to teaching of Patent ‘314 for purpose of using metal pad to connect between memory and a peripheral circuit.



Regarding claim 12, claim 8 of recited patent discloses the limitation of claim 12. The method of the non-volatile memory device according to claim 11, wherein the at least two sensing operations are performed by different read levels, respectively,

	Regarding claim 13, claim 3 of recited patent disclose the limitation of claim 13. The method of the non-volatile memory device according to claim 11, wherein the at least two sensing operations are performed by an On-Chip Valley Search (OCVS) read operation.

	Regarding claim 14, claim 13 of recited patent discloses the limitation foclaim 14.The method of the non-volatile memory device according to claim 11, wherein the program state is a highest program state of the program states.

 	Regarding claim 15, claim 4 of recited patent discloses the limitation of claim 15. The method of the non-volatile memory device according to claim 11, wherein the non-volatile memory device includes a plurality of memory device cells, wherein each of the plurality of the memory device cells is a triple level cell (TLC) or quadruple level cell (OLC),

	Regarding claim 16, claim 5 of recited patent discloses the limitation of claim 16. The method of the non-volatile memory device according to claim 1, wherein the at least two sensing operations include 4-sensing operations.


	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,916,314 in view of Kou et al. (US 10,903,269) and further in view Yoon et al. (US 10,566,370).

	Regarding claim 8, the combination of claim 1 and 13 of recited Patent and Kuo et al. disclose the limitation of claim 1.
	However, the combination of Patent and Kou et al. are silent with respect to wherein the at least one first metal pad and the at least one second metal pad are connected by a bonding manner. 
	Yoon et al. wherein the at least one first metal pad and the at least one second metal pad are connected by a bonding manner (see paragraph and figure 11J below).

    PNG
    media_image4.png
    267
    850
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    632
    543
    media_image5.png
    Greyscale

Since Patent ‘314,  Kuo et al. and Yoon et al. are from the same field of endeavor, the purpose disclosed by Yoon et al. would have been recognized in the pertinent art of Patent ‘314 and Kou et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Yoon et al. to teaching of Patent ‘314 and Kou et al. for purpose of using bonding to connect to metal pad.
	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,916,314 in view of Kou et al. (US 10,903,269) and further in view of  Lee et al. (US 10,950,578).

	Regarding claim 10, the combination of claims 1 and 13 of recited Patent and Kuo et al. disclose the limitation of claim 1.
 	However, the combination of Patent and Kuo et al. are silent with respect to   wherein the memory cell region is formed on a first wafer and the peripheral circuit region is formed on a second wafer. 
	Lee et al. disclose wherein the memory cell region is formed on a first wafer and the peripheral circuit region is formed on a second wafer (see para. Below).
	
    PNG
    media_image6.png
    183
    809
    media_image6.png
    Greyscale

	Since Patent ‘314,  Kuo et al. and Lee et al. are from the same field of endeavor, the purpose disclosed by Lee et al. would have been recognized in the pertinent art of Patent ‘314 and Kou et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lee et al. to teaching of Patent ‘314 and Kou et al. for purpose of using wafer to connect to memory and peripheral circuit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 10,903,269) in view of Park et al. (US 10,090,046).

	

Regarding independent claim 17, Kuo et al. discloses a storage device comprising: a plurality of non-volatile memories (see col.1, ll.34-35) configured to include a memory cell region including at least one first metal pad: and a peripheral circuit region including at least one second metal pad and vertically connected to the memory cell region by the at least one first metal pad and the at least one second metal 
Pad (see paragraph and figure below)

    PNG
    media_image1.png
    295
    825
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    617
    810
    media_image2.png
    Greyscale


	However, Kuo et al. are silent with respect to a controller connected to the plurality of non-volatile memories through a plurality of channels and configured to control the plurality of non-volatile memories, wherein the controller selects one of a first read operation mode and a second read operation mode and transfers a read command corresponding to the selected read operation mode to the plurality of non-volatile memories, wherein one sensing operation is performed to identify one program state among program sates in the first read operation mode; and wherein at least two sensing operations are performed to identify the one program state  among the program states in the second read operation mode. 
(150, figure 1) connected to the plurality of non-volatile memories (110, figure 1) through a plurality of channels (see col.7. ll.55-60) and configured to control the plurality of non-volatile memories (control logic and CELL ARRAY, figure 1), wherein the controller (see para.10 below) selects one of a first read operation mode (read (RD3_1, figure 12 below)  and a second read operation mode (read (RD3_2, figure 12 below) and transfers a read command corresponding to the selected read operation mode to the plurality of non-volatile memories (see col.9, ll.6-22, disclose: The I/O buffer 140 may provide a command CMD and the control logic 150 may control the page buffer 130 and the row decoder 120 to perform program read and erase operation with respect to a memory cell selected according to the command CMD), wherein one sensing operation is performed to identify one program state among program sates (see paragraphs [40] , [43] below) in the first read operation mode (above); and wherein at least two sensing operations are performed to identify the one program state  among the program states in the second read operation mode (above) ([40.],[43], [46]).

    PNG
    media_image7.png
    270
    856
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    256
    827
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    297
    865
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    171
    800
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    533
    806
    media_image11.png
    Greyscale


	Since Kuo et al. and Park et al. are from the same field of endeavor, the purpose disclosed by Park et al. would have been recognized in the pertinent art of Kou et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Park et al. to teaching of Kou et al. for purpose of using control logic to configured to compare result of a plurality of read operations. 

	Regarding claim 18, the combination of Kuo et al. and Park et al. disclose the limitation of claim 17.
	Park et al. further disclose wherein the second read operation mode includes an On-Chip Valley Search (OCVS) read operation mode (see figures 16A and 16B).

	Regarding claim 19, the combination of Kuo et al. and Park et al. disclose the limitation of claim 18.
	Park et al. further disclose wherein in the OCVS read operation mode, a read signal set, a read voltage having a plurality of different levels are provided to word lines of selected memory cells, or a plurality of latching signals is provided at different times from each other (see figure 16A and 16B below).

    PNG
    media_image12.png
    73
    906
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    570
    782
    media_image13.png
    Greyscale

	Regarding claim 20, the combination of Kuo et al. and Shin et al. disclose the limitation of claim 17.
(when control selects the second read operation mode, the read voltage of first read mode will reduce, see figure 12 above: RD3_1 is lower RD3_2)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/AMIR ZARABIAN/Supervisory Patent Examiner, Art Unit 2827